I concur in judgment and opinion because it applies the law as pronounced in the second syllabus of Girgis. Nonetheless, I am forced to inquire why, if the jury system is "able to distinguish between legitimate cases and fraudulent ones" in most matters, see Girgis at 307, it would be unable to do so in these types of cases?
 JUDGMENT ENTRY
It is ordered that the JUDGMENT BE AFFIRMED and that appellee recover of appellant costs herein taxed.
The Court finds that there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the VINTON COUNTY COURT OF COMMON PLEAS to carry this judgment into execution.
Any stay previously granted by this Court is hereby terminated as of the date of this Entry.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
David T. Evans, Judge.
Harsha, J. Concurs with Attached Concurring Opinion.
Kline, J. Concurs in Judgment Only. *Page 699